Exhibit 10.58 AMENDED AND RESTATED EMPLOYMENT AGREEMENT This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made as of February 15, 2017 (amending and restating the employment agreement dated as of March 23, 2014), by and among West Telecom Services Holdings, LLC (formerly known as Hypercube, LLC) (“Company”), a Delaware corporation, and Ronald Beaumont ("Executive") (collectively hereinafter “the parties”). WHEREAS, Company wishes to employ Executive as President and as President of West Safety Services on the terms and conditions set forth in this Agreement; and WHEREAS, Executive wishes to accept such employment on the terms and conditions set forth in this Agreement; NOW THEREFORE, the parties agree as follows: I. Employment Duties and Term.
